 
 
I 
108th CONGRESS
2d Session
H. R. 4681 
IN THE HOUSE OF REPRESENTATIVES 
 
June 24, 2004 
Mr. Cardin (for himself, Mr. Pallone, and Mr. McNulty) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To require the Secretary of Health and Human Services to establish and maintain an Internet website that is designed to allow consumers to compare the usual and customary prices for covered outpatient drugs sold by retail pharmacies that participate in the Medicaid Program for each postal Zip Code, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Prescription Drug Price Comparison for Savings Act of 2004.
2.FindingsCongress makes the following findings:
(1)Access to prescription drugs is important to all Americans.
(2)Many individuals cannot afford to purchase the drugs prescribed by their doctors. Others skip doses or split pills contrary to their doctor’s orders because they cannot afford to refill their prescriptions.
(3)Individuals who use their limited financial resources to obtain needed drugs may do so by foregoing other expenditures important to their health and well-being.
(4)Among the objectives of the medicaid program set forth in section 1901 of the Social Security Act (42 U.S.C. 1396) is the objective to enable each State to furnish services to help low-income families and aged, blind, or disabled individuals attain or retain capability for independence or self-care.
(5)Some States, such as Maryland, have established interactive Internet websites that use the usual and customary price information reported by pharmacies participating in the State’s medicaid program to allow all residents of the State to comparison shop for prescription drugs.
(6)Requiring all States to collect from pharmacies that participate in the medicaid program the usual and customary price for prescription drugs sold by the pharmacies and to report that information to the Secretary of Health and Human Services in order that a national, interactive Internet website may be established and maintained for individuals to use to comparison shop for prescription drugs is consistent with the objectives of the medicaid program.
3.State plan requirement to collect and report usual and customary prices for covered outpatient drugs sold under the medicaid programSection 1902(a) of the Social Security Act (42 U.S.C. 1396a(a)) is amended—
(1)in paragraph (66), by striking and at the end;
(2)in paragraph (67), by striking the period and inserting ; and; and
(3)by inserting after paragraph (67), the following:

(68)provide that the State shall—
(A)require each retail pharmacy which receives payments under the plan to report to the State concurrent with the filling of a prescription for a covered outpatient drug (as defined in section 1927(k)(2)) for an individual receiving medical assistance under this title—
(i)the usual and customary price (as defined in section 1927(k)(10)) for the strength, quantity, and dosage form of the covered outpatient drug, as of the date the prescription is filled; and
(ii)the postal Zip Code in which the retail pharmacy is located; and
(B)submit the information reported under subparagraph (A) to the Secretary on such frequent basis as the Secretary shall require so as to allow for monthly updates of the information posted on the Internet website required to be established under section 5 of the Prescription Drug Price Comparison for Savings Act of 2004..
4.Usual and customary prices for covered outpatient drugs
(a)DefinitionSection 1927(k) of the Social Security Act (42 U.S.C. 1396r–8(k)) is amended by adding at the end the following:

(10)Usual and customary priceThe term usual and customary price means the price a retail pharmacy would charge an individual who does not have health insurance coverage for purchasing a specific strength, quantity, and dosage form of a covered outpatient drug..
(b)Inclusion of information in annual report to congressSection 1927(i)(2)(E) of the Social Security Act (42 U.S.C. 1396r–8(i)(2)(E)) is amended—
(1)by redesignating subparagraphs (E) and (F) as subparagraphs (F) and (G), respectively; and
(2)by inserting after subparagraph (D), the following:

(E)the range of usual and customary prices for specific strengths, quantities, and dosage forms of covered outpatient drugs, disaggregated by postal Zip Code;.
5.Requirement to establish and maintain Prescription Drug Price Comparison website
(a)AuthorityNot later than 6 months after the date of enactment of this Act, the Secretary shall establish and arrange for the maintenance of an Internet website that is designed to allow an individual to compare the usual and customary prices for a range of strengths and quantities of covered outpatient drugs sold by retail pharmacies that receive payments under the medicaid program for each postal Zip Code that corresponds to an area of a State.
(b)RequirementsThe Internet website required to be established and maintained under this section shall consist of—
(1)the information submitted to the Secretary in accordance with section 1902(a)(68)(B) of the Social Security Act (42 U.S.C. 1396a(a)(68)(B)) (as added by section 3(a)(3)); and
(2)such other information as the Secretary determines is appropriate.
(c)DefinitionsIn this section:
(1)Covered outpatient drugThe term covered outpatient drug has the meaning given that term in section 1927(k)(2) of the Social Security Act (42 U.S.C. 1396r–8(k)(2)).
(2)SecretaryThe term Secretary means the Secretary of Health and Human Services.
(3)StateThe term State has the meaning given that term for purposes of title XIX of the Social Security Act (42 U.S.C. 1396 et seq.). 
 
